Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant’s election of Group I (claims 1-20) in the reply filed on 11/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 are pending in the examination.
Claims 1-20 are under the examination.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (Fujii et al. JP2008220260A, publication date of September 25, 2008), in view of Yasuno (JP2012152213A, publication date of August 16, 2012).
Fujii teaches a method for magnetic separation of magnetic particles in extracting components (e.g. nucleic acid, protein component, and cell) from a liquid biological sample (e.g. blood, serum, urine, feces, bodily fluids cerebrospinal fluid, cultured cells, and organisms other than plants and animals etc.) (para 01, para 31) using magnetic particles, pipette tip, magnets and magnetic field (para 30-33, 47, Figure 10) (limitation of claim 13).
With regard to claim 1 mixing phase, Fujii teaches the method of mixing biological sample (i.e. blood) and magnetic particles in a solvent in a container or a cylindrical container having both ends opened (para 37, para 40, Figure 10 below). Figure 10 shows performing the method in a series of method steps by applying a magnetic field including magnetic particles with nucleic acid adsorbed (5), permanent magnet (1), pipette (2), a container (12), extraction liquid (7), and magnetization direction (3). 

    PNG
    media_image1.png
    344
    1035
    media_image1.png
    Greyscale

With regard to claim 1 “suctioning” and “capturing” phases, Fujii teaches performing suction and discharge a mixture containing magnetic particles and the sample, repetitively (para 08, para 40, para 45). Particularly, Fujii teaches the method of inserting a micropipette tip into the container to suck and discharge the mixture in the pipette cone (para 44, para 45, Figure 6, see Figure 10) (limitation of claim 7). This encompasses the method of suctioning the mixture from a well in a tubular pipette cone comprising a tip intended for pipetting liquid.
Fujii teaches holding the magnetic particles containing nucleic acid on the wall of surface of the container in the method step of magnetic separation (para 40). The teachings of Fujii indicate the location (i.e. above the tip of the container) of holding the magnetic particles inside wall of surface of the cylindrical container in Figure 10. Fujii teaches applying a magnetic field outside the container containing the magnetic particles and biological sample in a solution to collect magnetic particles (claim 1, para 16, para 29, para 35, para 45. Fujii further teaches repeating the process of suction and discharge in the method (para 38, para 40). Additionally, Fujii teaches applying a permanent magnet at a predetermined position in the container into which magnetic particles and a reagent are introduced to collect the magnetic particles (para 07). The teachings of Fujii encompass performing applying a first magnetic field to the pipette 
With regard to claim 1 “washing” phase, Fujii teaches performing washing using wash solution to remove non-target material by repeating the process of suction and discharge by pipetting  (para 40, Figure 10, para 47). This encompasses the method step of discharging the mixture contained in the pipette cone and applying from a well containing a washing solution, at least one cycle of suction and discharge of the washing solution in the pipette cone.
With regard to claim 1 “migration” and “transferring” phases, Fujii teaches performing magnetic separation and cleaning by performing the repeated process of suction- discharging including washing for a predetermined number of times (para 40, Figure 10). Fujii also teaches performing extraction nucleic acid from magnetic particles via aspiration of suitable solvent with repeated process of suction and discharging. Subsequently, Fujii teaches performing magnetic separation in order to obtain a solution containing nucleic acid (e.g. extracted DNA) (para 40, para 47, Figure 10). Fujii teaches the magnetic particles are adhered to the inner wall of the container (e.g. inside the pipette) after magnetic separation (p 16 para 53). Fujii also teaches using a plurality of permanent magnets with a cylindrical container to apply a necessary magnetic field (i.e. pipette tip) (para 07, Figure 5 below). Fujii further teaches the method of improving the recovery rate of a biological substance to be extracted by applying a magnetic field suitable while employing magnetic particles having high magnetic response to perform collection of magnetic particles (para 14, para16). Fujii teaches using different magnetic 
Fujii does not explicitly describe migrating the magnetic particles on the internal wall of the pipette cone, from the capture zone to the tip of the pipette cone, by carrying out a relative movement of the pipette cone relative to the first magnetic field, and transferring the magnetic particles from the pipette into a recovery well containing a solution.  However, Fjuii teaches adjusting different strength and direction of magnetic fields and the distant between the permanent magnet and container as appropriate as required, as described above. 

    PNG
    media_image2.png
    336
    653
    media_image2.png
    Greyscale

        Yasuno teaches a method of extraction of protein or chemical substance from a liquid sample using magnetic particle and magnetic field (see overview, claim 1, para 02, Figure 18). Yasuno teaches the method of collecting magnetic particles at the bottom of a container by providing a magnet at the bottom of the container in solid-liquid separation method step (para 03-05, Figure 18). Figure 18 shows the method comprising binding step, washing step and extraction step, and item number 4 in the figure is a magnet (para 02-03). Yasuno further teaches performing extraction of protein or chemical bound in magnetic particle by using extraction liquid via the process of suction and discharging with the use of magnet at the bottom of the container (para 05).(limitation of claim 3) 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Fujii in extracting nucleic acids from a biological samples using magnetic particles, pipette system and two magnetic fields, with the method step of extraction molecule to perform magnetic separation via applying magnetic field at the bottom of a container, as taught by Yasuno. Fjuii teaches using magnets and magnetic fields outside pipette cone, and adjusting direction of claim 4). Additionally, Yasuno further teaches the method of using magnetic particles, magnetics and magnetic fields with pipette system, and having magnets and magnetic fields at various directions and locations. For example, at the bottom of the container (para 02-04, Figure 18) or longitudinally direction to the container (para 14-15, Figure 1-2, Figures 9, Figure 15) (limitations of claims 2 and 4). Thus, it is obvious to have substituted the method of having extraction step via using a magnetic field at the bottom of the container to collect the magnetic particles in the container for magnetic separation method step (e.g. microplate), as taught by Yasuno, with the method step of collecting the magnetic particles inside the pipette cone and extracted solvent in the container (e.g. microtube), in order to obtain the method that provides options in precisely collecting the magnetic particles or extracted components.  
With regard to claim 2, Fjuii teaches the method of adjusting different strength and direction of magnetic fields, and the distant between the permanent magnet and container as appropriate as required, as previously described. Fjuii teaches that the magnetic flux density B in the vicinity of the surface of the permanent magnet of a component parallel to the magnetization direction of the permanent magnet is defined as the magnetic flux density applied to the magnetic particles (para 32). Fujii also teaches suggesting adjusting the magnetic separation time (e.g. shortening the time) 
Regarding claim 3, the teachings of Fujii in view of Yasuno for claim 1 “migration” and “transferring” phases cover all the limitations of method steps of placing the tip of the pipette cone in the recovery well and applying a second magnetic field from the bottom of the recovery well (see Figure 10 of Fujii and Figure 18 of Yasuno).
Regarding claim 4, which depends form claim 3, Fujii in view of Yasuno teaches that the second magnetic field is produced by a magnet positioned partially or entirely under the tip of the pipette cone, as previously described in claim 1.  
With regard to claim 5, which depends form claim 3, the claim recites “wherein the first magnetic field applied to the pipette cone is deactivated during the application of the second magnetic field”. Both Fujii and Yasuno teaches performing the method in a sequential manner that includes “capturing/binding” followed by “transferring” and using two different magnetic field for each step. This indicates applying first magnetic field for “capturing/binding” step is deactivated during the application of second magnetic field for “transferring” step. 
claim 6, which depends form claim 3, Fujii teaches performing the transferring method steps as described above including aspiration of a solvent suitable for desorbing nucleic acid from magnetic particle and, repeating suction and discharging in the magnetic separation process using magnets and two magnetic fields (para 40, para 45, Figure 10), thus, this encompasses a first phase of applying cycles followed by a second phase of applying the cycle. Fujii further teaches varying the frequency of the magnetic separation process, for example, using 4-6 times depending on the type of the reagent, the amount of the reagent, and the magnetic particles used in the method (para 39). Additionally, Fujii teaches that the magnetic separation operation of the first half had a relatively high magnetic field, and magnetic separation of the magnetic particles can be mitigated by applying a relatively low magnetic field in the second half (para 35), indicating the different requirements for each phase of the process. Thus, the teachings of Fujii indicate performing the method by adjusting the frequency for each phase of applying the cycles which is suitable for the efficiency of magnetic separation method steps. In this regard, Yasuno also teaches using an electromagnet at prescribed interval and predetermined interval in the method of magnetic separation (para 18-19, Figure 8). It is obvious to apply a lower frequency at the second phase compared to the frequency applied at the first phase in the transferring method step. Thus, Fujii in view of Yasuno teaches the limitation of claim 6.
With regard to claim 8, Fujii teaches performing at least one phase of washing the magnetic particles captured on the internal wall of the pipette cone prior to the transferring phase, as previously described in claim 1 above. Fujii teaches repeating suction and discharge using wash solvent in the method, and all the steps recited in the 
With regard to claim 9, which depends from claim 8, Fujii teaches the method of releasing the captured magnetic particles comprising stirring by pipetting in the extraction method step for magnetic separation process (para 47), repeating suction and discharge of the solution (para 40), and adjusting the direction of magnetic field as required, as described above. Fujii does not specifically describe the method of performing up and down movement. Yasuno teaches that magnetic particles are aggregated at an arbitrary position in the container (para 08). Yasuno teaches adopting the method using magnet (e.g. permanent magnet or electromagnet) to move on the side of the container (para 08) and obtaining to arbitrarily change the corresponding position of the magnetic means in the container for solid-liquid mixing (para 09). Yasuno also teaches that the method comprises a vertical up and down movement of magnet on side of a container (para 22-24, Figure 13-17).  Yasuno teaches forming magnetic particles aggregate via the up and down movement of the magnets on side of container in the solid-liquid separation step (para 23-24, Figure 16-17). Yasuno further teaches that magnetic particles can be gathered in the position near the liquid level inside the wall of the container (e.g. pipette cone or tube) (para 22). Thus, the teachings of Yasuno cover performing the up and down movement of liquid (near the liquid level) (e.g. meniscus) over an aggregate of magnetic particles captured in the pipette cone, on a portion of the cone less than the total length of the pipette cone.
With regard to claim 10, which depends from claim 9, Yasuno teaches the release of the captured particles comprises a second phase of applying the cycles so as 
With regard to claim 11, which depends from claims 8-10, the method of applying different frequency of the cycles for each phase (i.e. first phase and second phase) via adjusting the frequency based on requirement of each phase, for the transferring method step, is discussed in the claim 6. The teachings of Fujii in view of Yasuno for claims 1 and 6, particularly for the step prior to transferring method step in releasing the capture particles, re fully incorporated here. 
With regard to claim 12, which depends from claim 8, Fujii teaches that the prior to the release of the captured particles, at least two washing phases are carried out in two distinct washing solutions. For example, using wash solvent (e.g. washes 1 and 2) and repeating suction and discharge (para 40).
With regard to claim 13, Fujii teaches that the components contained in the biological sample are nucleic acids (para 01, para 31, para 40-46).  For example, extraction of DNA from blood sample in the method (para 40-46).
With regard to claim 14, Fujii teaches the method comprising the components contained in the biological sample are microorganisms. For example, Fujii teaches extracting nucleic acid contained in biological sample such as in blood, body fluid, cells, feces, PCR amplification reaction products, cultured cells and organisms other than plants and animals (para 31). This encompasses “the components contained in the biological sample are microorganisms”. In addition, Fujii in view of teaches the method wherein the method comprises a single capturing phase and a single washing phase. For example, Fujii teaches performing the process of magnetic separation and washing 
With regard to claim 16, which depends from claim 1, Fujii teaches the method steps of suctioning the washing solution in the pipette cone, applying the first magnetic field for capturing, and discharging the pipette cone washing liquid, in the “capturing” and “washing” phases which are prior to the transferring phase for washing the particles captured on the internal wall of the pipette cone, as described in the claim 1 above. Fujii teaches the method of improving and adjusting the efficiency of magnetic separation via using different strength and direction of magnetic fields (para 34-36, Figure 5-7), and adjusting the distant between the permanent magnet and container as appropriate as shown in Figure 7 (para 22, Figure 7 see below) (i.e. modulating the magnetic field).
With regard to claim 17, which depends from claim 16, Fujii teaches the method of modulation of the first magnetic field by passing magnets spaced out from one another in front of the captured particles ( see Figures 5 and 7, para 07-08). Yasuno also teaches applying magnetic field along longitudinal direction of the container (Figures 1-2, Figure 9, Figures 13-15, para 14-15), and using a cylindrical permanent 
With regard to claim 20, Fujii teaches the method for extracting components (i.e. a nucleic acid, a protein component, a cell) from a biological sample (para 01, para 31). The examples of biological samples include blood, body fluid, cells, feces etc. and extracting nucleic acids from PCR amplification reaction products, cultured cells and organisms other than plants and animals (para 31). It was well known in the at prior to the filing date of the application that peptide contains two or more amino acids, and a polypeptide that contains more than approximately fifty amino acid is known as a protein. Yasuno teaches the method of extracting protein from a liquid sample (para 01-03, para 05). Fujii in view of Yasuno teaches that “wherein the components belong to the group formed by nucleic acids, microorganisms, proteins, and peptides”.  

5.	Claim 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (Fujii et al. JP2008220260A, publication date of September 25, 2008), in view of Yasuno (JP2012152213A, publication date of August 16, 2012), as applied to claims 1-14, 16-17 and 20 as applied above, further in view of Kreuwel (Kreuwel et al. Patent No.: US 8,187.460 B2, Date of patent: May 29, 2012). 
Regarding claims 15, and 18 -19, claims are directed to the volume of the mixture, pipette cone and recovery well.
Regarding claims 15, which depends from claims 1 and14, the claim recites “wherein the mixture of the sample with the magnetic particles has a volume of greater of 1 milliliter, and wherein the volume of the recovery well is less than 200 microliters”.  

Regarding claim 19, which depends from claim 1, the claim recites “wherein the volume of the mixture is at least three times greater than the volume of the pipette cone”.  
The teachings of Fujii in view of Yasuno, as applied to claims 1 and 14, are fully incorporated here.
With regard to the limitations of claims 15, and 18-19, Fujii teaches that the volume of the container (e.g. recover well or pipette cone) used in the method is not particularly limited, but the volume may be sufficient to store a sample (para 30). Fujii teaches using a biological sample (e.g. blood sample) with various volume (e.g. µL to mL) and using the container that has sufficient volume for storing a magnetic particles suspension and a reagent suitable for the blood volume (para 30). Thus, Fujii teaches using different volume for the mixture of the sample with the magnetic particles, the volume of the recovery well, and volume of the pipette cone in the method. 
Furthermore, Yasuno teaches using a microplate and a PCR plate as a container in the method (claim 1), indicating using a small volume of recovery well.
Fujii in view of Yasuno do not precisely teach using a specific volume of the mixture, pipette cone and recovery well in performing the method.
Kreuwel teaches a method of isolating nucleic acids from a biological sample (e.g. blood, serum, urine, feces, cerebrospinal fluid and cell cultures etc.) using a device comprising components of magnetic particles, aspiration tip, suction pump, magnets and liquid dispenser (col 11-12, abstract). Kreuwel teaches method step of mixing 
Kreuwel also teaches that the ratio between the volumes of the medium compartment and the upper compartment or between the volumes of the bottom compartment and the medium compartment is comprised between 1:2 to 1:100, preferably between 1:5 to 1:20, and more preferably 1:10 ( see col 8 line 6-11). Kreuwel further teaches that the volume of the incubation compartment and wash compartment are 2-6 ml (i.e. greater of 1 ml) and 0.1-1 ml, respectively. The volume of output compartment (i.e. recover well) is 10-100 µl (i.e. less than 200 µl) (col 8 line 42-54). Thus, Kreuwel teaches the limitations of claims 15.
Above teachings of Kreuwel indicate having the volume wash compartment (e.g. volume of pipette cone) is at least greater than the volume of output compartment (i.e. claim 18). The teachings of Kreuwel also indicate having the volume the incubation compartment (e.g. volume of the mixture) is at least three times greater than the volume of wash compartment (e.g. volume of pipette cone) ((limitation of claim 19).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Fujii in view of Yasuno, with the method extracting nucleic acid from a biological liquid sample to recovery a high concentration of nucleic acid, as taught by Kreuwel. Kreuwel teaches performing extraction of nucleic into the reaction vessel using the upwards and downwards movement of magnets (col 12 line 58-67 to col 13 line 1-6, col 13 line 32-47, Figures 15-19), and collecting elution buffer present in the output compartment (e.g. using pipette tip) (col 13 line 32-47). Thus, it is obvious to include the method of using a small volume in the extraction method step, as taught by Kreuwel, in the method of Fujii in view of Yasuno, in order to obtain the method that provides a predetermined volume of containers used in the method, thus this would help have a sufficient concentration of extracted components suitable for further analysis of the components. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        


/JEHANNE S SITTON/Primary Examiner, Art Unit 1634